Citation Nr: 1615058	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include carpal tunnel syndrome.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include carpal tunnel syndrome.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, and from August 1973 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  In January 2012, February 2013, and February 2014, the Board remanded the issues on appeal for additional medical inquiry.  

The record consists entirely of electronic claims files and has been reviewed.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in October 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remands, the Board requested medical inquiry into whether upper extremity neurological disorders relate to service directly, or relate to service-connected-disorders secondarily (i.e., caused or aggravated by other service-connected disorders).  38 C.F.R. §§ 3.303, 3.310 (2015).  In response, VA compensation examination reports and opinions have been included in the record.  However, the particular inquiries noted in the prior remands have not been satisfactorily addressed.  

Most recently, in its February 2014 remand, the Board requested comprehensive medical inquiry and commentary addressing direct service connection and secondary service connection for upper extremity neurological problems.  The Veteran underwent VA examination in April 2014.  In the report, the examiner stated that radicular pain related to degenerative changes in the cervical spine did not relate to service, or to service-connected diabetes mellitus type II (diabetes).  But the examiner did not address other neurological disorders in the upper extremities diagnosed during the appeal period (carpal tunnel syndrome and neuropathy).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim).  

Further, the April 2014 VA examiner did not address the issue of aggravation - i.e. whether a service-connected disorder such as diabetes aggravated, or worsened, the current upper extremity neurological problems.  And the examiner did not address the other service-connected disorders besides diabetes (e.g., posttraumatic stress disorder (PTSD)).  The AOJ attempted to address this deficiency when it obtained a November 2014 addendum report addressing the issues, but that report is similarly inadequate as it does not address the issue of aggravation, does not address the other neurological disorders diagnosed during the appeal period, and does not specifically address and discuss whether the Veteran's multiple service-connected disorders cause or aggravate upper extremity neurological problems.  Further, a January 2016 VA medical opinion limited to addressing whether the Veteran had peripheral neuropathy within the first year of his discharge from service is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A new remand is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes the representative's December 2015 comments that an April 5, 2015 VA report referred to in the October 2015 SSOC is not of record.  It appears that the AOJ mistakenly entered the wrong year when discussing the April 5, 2014 report addressing the issues here as an April 5, 2015 report.  Nevertheless, the AOJ should address the representative's concern that a report may be missing, and then clarify whether such a report exists.  If so, the report should be included in the electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether an April 5, 2015 VA report exists and, if so, include the report in the claims file.    

2.  Schedule the Veteran for a new VA examination to ascertain the nature, extent, onset, and etiology of the upper extremity neurological problems diagnosed during the appeal period - i.e., since January 2008.  The examiner must review the claims file and the report must note that review.  The VA examiner should answer the following questions: 

a).  What upper extremity neurological disorders has the Veteran had since January 2008?

b).  Is it at least as likely as not (50 percent or greater probability) that any upper extremity neurological disorder diagnosed since January 2008, including carpal tunnel syndrome and neuropathy, is related to any in-service disease, event, or injury to include presumed exposure to herbicides therein? 

c).  If the answer to (b) is negative, is it at least as likely as not that any upper extremity neurological disorder diagnosed since January 2008 is caused by or proximately due to a service-connected disorder?  

d).  If the answers to (b) and (c) are negative, is it at least as likely as not that any upper extremity neurological disorder diagnosed since January 2008 has been aggravated (i.e., worsened beyond its natural progression) by any of the service-connected disorders?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The Veteran is currently service-connected for PTSD, diabetes, peripheral neuropathy of the lower extremities, heart disease, thrombocytopenia, gastroesophageal reflux disease, hearing loss, tinnitus, chloracne, Parsonage-Turner Syndrome of the left upper extremity, hypertension, and erectile dysfunction.    

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall, supra.
 
4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2015, and provided an opportunity to respond.  The AOJ should address in the SSOC whether an April 5, 2015 VA examination report exists and, if not, address whether the October 2015 SSOC contained a typographical error on page 2 in referencing "the report of the exam of April 5, 2015."  See appellant's December 2015 post-remand brief.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




